Citation Nr: 0809656	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), described as colitis.
 
2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION
 
Appellant represented by:     The American Legion
 

WITNESS AT HEARING ON APPEAL
 
Appellant




ATTORNEY FOR THE BOARD
 
Heather M. Gogola, Associate Counsel
 
INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January 1968 to October 1968, and from July to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia , Pennsylvania .  

The veteran's original claims were previously remanded to the 
RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated January 2006.


FINDINGS OF FACT

The appellant's IBS, described as colitis, was incurred 
during active duty for training service with the Army 
Reserves.  

The appellant's hemorrhoids were incurred during active duty 
for training service with the Army Reserves.  

 
CONCLUSIONS OF LAW

1.  IBS, described as colitis, was incurred during active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  Hemorrhoids were incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in November 2002 and September 2006 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated 
in a November 2007 supplemental statement of the case.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

Analysis

The veteran contends that his hemorrhoids and irritable bowel 
syndrome began in July or August 1969, as a result of his 
ACDUTRA, when he was stationed at Fort Meade, Maryland .  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty. 
 38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) 
is defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22). 
 Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).

Service medical records dated between June and October 1968 
are  as to any complaints, treatment, or diagnosis of any 
hemorrhoids, colitis, or IBS.  Service medical records for 
the veteran's subsequent periods of ACDUTRA service are not 
available for review.  

Service personnel records reflected ACDUTRA service from 
January to October 1968, and July to August 1969.  

The veteran submitted a private treatment record dated April 
1974 indicating diagnoses of hemorrhoids and mucus colitis.  

A January 1976 VA examination noted that the veteran reported 
pain in his abdomen and constipation in 1969 during military 
training.  The veteran currently reported occasional pain and 
slight bleeding with bowel movements.  A diagnosis of a small 
internal hemorrhoid with no other pathology was noted.  

The veteran submitted a letter from Dr. C.B., dated September 
2002, and stating that the veteran was currently receiving 
treatment for chronic colitis, and IBS.  The letter stated 
that the veteran had abdominal pain dating back to his 
military career.  The veteran submitted an additional letter 
from Dr. C.B., dated April 2003 that stated IBS and colitis 
began while the appellant was in service.  A July 2003 
treatment record indicated continued treatment for the 
veteran's GI symptoms that were "related" to his military 
enlistment from 1968 to 1974.  The July 2003 treatment note 
also stated that with a reasonable degree of medical 
certainty, the veteran suffered from chronic colitis, and 
IBS, which were directly and indirectly related to his 
military experience.  

The veteran submitted a statement from his wife indicating 
that he developed diarrhea and stomach pains while in 
service, and that over the years his condition had become 
increasingly worse.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in November 2004.  During his hearing he 
testified that he believed his problems with colitis and 
hemorrhoids began around July or August 1969 while he was on 
active duty for training.  He stated that he felt dizzy, and 
that when he tried to go to the bathroom, the only thing that 
came out was blood.  He reported to the medic, was treated 
with aspirin, and recommended to take Exlax and stick out his 
time for training.  The veteran also testified that 
subsequent medical treatment consisted of being put on a 
special diet, but that his problems never resolved.

The veteran was afforded a VA examination in August 2007.  
The examiner reviewed the claims file and noted that there 
was a "paucity of information to confirm of refute" the 
veteran's claims.  The examiner stated that the veteran gave 
a history of having severe abdominal pain and rectal bleeding 
beginning in the late 1960s.  Since that time, the veteran 
reported ongoing frequent bowel movements, constipation, 
occasional mucous and slight bleeding one to two times a 
month. Following a physical examination the examiners 
assessment was IBS beginning in the late 1960s and ongoing 
since.  The examiner stated that the veteran's bleeding was 
more than likely due to his hemorrhoids.  The examiner opined 
that the condition was at least as likely as not due to 
service and was ongoing.  

The Board notes that upon remand, the VA examiner was 
instructed to review the claims folder and provide an opinion 
as the whether it was at least as likely as not that the 
appellant's hemorrhoids and/or colitis was etiologically 
related to any verified period of ACDUTRA service.  The VA 
examiner, after a review of the claims file, stated that 
there was nothing in the record to "confirm of refute" the 
veteran's claims.  Then, based on his review of the claims 
file, examination of the veteran, and history provided by the 
veteran, the examiner opined that the appellant's IBS and 
hemorrhoids were at least as likely as not related to his 
service in the late 1960s.  The August 2007 opinion is not 
contradicted by any competent evidence of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus 
given the evidentiary picture, the evidence of record 
supports a conclusion that it is at least as likely as not 
that the veteran's hemorrhoids and IBS are related to his 
ACDUTRA service from July to August 1969.  

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
gives rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, service connection for IBS, and for 
hemorrhoids is granted. 




ORDER

Entitlement to service connection for irritable colon 
syndrome (described as colitis), is granted.

Entitlement to service connection for hemorrhoids is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


